                Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAQUOR WALKER,                                       :
    Plaintiff,                                        :
                                                      :
           v.                                         :        CIVIL ACTION NO. 19-CV-6108
                                                      :
COMMONWEALTH OF                                       :
PHILADELPHIA, et al.                                  :
     Defendants.                                      :


                                       MEMORANDUM OPINION

           Shaquor Walker, a prisoner currently incarcerated at Philadelphia Industrial Correctional

Center (“PICC”), filed this civil rights action pursuant to 42 U.S.C. § 1983. Walker also filed a

letter request to proceed in forma pauperis but failed to submit a certified copy of his

institutional account statement for the entire six-month time period preceding his filing of this

action. Because it appears, however, that Walker’s claims are not cognizable under Section

1983, the Complaint will be dismissed with prejudice pursuant to 28 U.S.C. § 1915A(b)(1).

I.         FACTUAL ALLEGATIONS

           Walker has named the following Defendants: Commonwealth of Philadelphia, T. Lane

(identified in the Complaint as “the Judge overseeing [Walker’s] case”), K. Wadas (identified as

the Assistant District Attorney), and L. Mandell (identified as Walker’s court-appointed

attorney).1 Briefly stated, Walker asserts that following his arrest on December 29, 2017, he has

been subjected to several trial continuances, in violation of the Speedy Trial Act, 18 U.S.C.

§ 3161.2 With respect to his “legal claims,” Walker alleges that the individual Defendants have



1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
2
 A review of public records indicates that Walker was arrested on December 29, 2017 in connection with the
following charges: rape, involuntary deviate sexual intercourse, indecent exposure, indecent assault, and sexual
            Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 2 of 6




held him “captive illegally and unrightfully” causing him “pain and suffering” and “mental

anguish” by separating him from “family, friends and love[d] ones.” Walker seeks the following

relief: monetary damages in the amount of thirty dollars for each day he was incarcerated, “to be

acquitted of all charges held against” him, and immediate release from custody.

        In a December 27, 2019 Order, the Court gave Walker 30 days to either pay the

applicable fees or file a motion to proceed in forma pauperis with a certified copy of his account

statement showing account activity from June 23, 2019 through December 23, 2019. On

January 27, 2020, Walker filed an untitled letter request for leave to proceed in forma pauperis.

This handwritten letter request set forth some of the information that is contained on the Court’s

current standard prisoner in forma pauperis form but lacked certification of Walker’s

institutional account balance. Walker also filed a computer print-out purporting to be his

Prisoner Trust Fund Account Statement, but the statement did not show the requisite account

activity as required by this Court’s December 27, 2019 Order.

II.     STANDARD OF REVIEW

        Walker has neither paid the fees to commence this civil action nor filed a motion to

proceed in forma pauperis that substantially complies with all of the requirements of 28 U.S.C.

§ 1915. Until recently, this Court would have been precluded from addressing his pleadings

unless and until he either paid the fees or was granted leave to proceed in forma pauperis. See,

e.g., Francis v. State of N.J. Office of Law Guardian, 289 F. App’x 472, 474 (3d Cir. 2008) (per

curiam) (explaining that district court erred in addressing complaint before IFP was granted,

because the “complaint was not yet subject to dismissal”); Urrutia v. Harrisburg Cty. Police

Dep’t, 91 F.3d 451, 458 & n.13 (3d Cir. 1996) (explaining that an action commences when a


assault. See Commonwealth v. Walker, CP-51-CR-0000430-2018 (C.C.P. Philadelphia). Walker is confined in
PICC awaiting trial, which is currently scheduled for August 11, 2020.

                                                     2
           Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 3 of 6




plaintiff pays the fees or following a determination that the litigant is entitled to in forma

pauperis). However, in Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc), the Third

Circuit recently announced a “flexible approach” that permits the screening of complaints filed

by prisoners pursuant 28 U.S.C. § 1915A even if the prisoner has neither paid the fees nor been

granted in forma pauperis status.

       Section 1915A requires that the Court “review, before docketing, if feasible or, in any

event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.”

28 U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof

that “is frivolous, malicious, or fails to state a claim upon which relief may be granted.” Id.

§ 1915A(b)(1). A complaint is frivolous if it “lacks an arguable basis either in law or in fact,”

Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

1995). Whether a complaint fails to state a claim is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). As

Walker is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was



                                                   3
             Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 4 of 6




committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The Court understands Walker’s claims to be based on his allegation that he is being detained

illegally because he has not yet been brought to trial. Walker avers that the Speedy Trial Act has

been violated, thereby nullifying the charges against him. As discussed below, however,

Walker’s Complaint fails to set forth a claim for relief.

         Walker’s claims are not cognizable under § 1983 to the extent he is seeking release.

“[W]hen a state prisoner is challenging the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a writ of habeas corpus.” See Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, because Walker cannot seek his release

from custody under Section 1983, his Complaint is dismissed with prejudice pursuant to Section

1915A. No leave to file an amended complaint will be granted since any attempt at amendment

would be futile.3

         To the extent Walker is pursuing claims for damages, those claims fail as well.4 Since

Walker’s claims against Judge Lane are based on acts she took in her judicial capacity while

presiding over the criminal matter in which Walker is a defendant, those claims lack a legal basis



3
 The dismissal of this case should not constitute a bar to Walker attacking a conviction in a habeas proceeding. See
Rushing v. Pennsylvania, 637 F. App’x 55, 58 n.4 (3d Cir. 2016) (per curiam). However, it appears from the state
court docket that Walker has not yet exhausted available state remedies to challenge the fact or duration of his
pretrial confinement, which he must ordinary do prior to filing a petition for a writ of habeas corpus in federal court
pursuant to 28 U.S.C. § 2241.
4
 Walker indicates that he is suing the individual Defendants in their official and individual capacities. Official
capacity claims are indistinguishable from claims against the entity that employs the officials. See Kentucky v.
Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . ‘generally represent only another way of
pleading an action against an entity of which an officer is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of
N.Y., 436 U.S. 658, 690, n. 55 (1978)). “[A]n official-capacity suit is, in all respects other than name, to be treated
as a suit against the entity.” Id. Here, nothing in the Complaint plausibly suggests that the claimed constitutional
violations stemmed from a municipal policy or custom, or municipal failures amounting to deliberate indifference.
Accordingly, because Walker has not stated a plausible basis for a claim against any municipal entity, his official
capacity claims are not plausible.

                                                           4
           Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 5 of 6




because Judge Lane is entitled to absolute immunity from those claims. See Stump v. Sparkman,

435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per

curiam).

       Walker bases his claims against Assistant District Attorney Wadas on his prosecution of

the criminal charges currently pending against Walker. However, prosecutors are entitled to

absolute immunity from liability under Section 1983 for acts that are “intimately associated with

the judicial phase of the criminal process” such as “initiating a prosecution and . . . presenting the

State’s case.” Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976).

       Finally, Walker’s claims against Attorney Mandell are based on his performance as

Walker’s defense counsel, but the law is settled that criminal defense attorneys are not state

actors for purposes of Section 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A]

public defender does not act under color of state law when performing a lawyer’s traditional

functions as counsel to a defendant in a criminal proceeding.”) (footnote omitted); Clark v.

Punshon, 516 F. App’x 97, 99 (3d Cir. 2013) (per curiam) (noting that a court-appointed attorney

is not a state actor for purposes of Section 1983); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d

268, 277 (3d Cir. 1999) (“Attorneys performing their traditional functions will not be considered

state actors solely on the basis of their position as officers of the court.”). There is also no basis

for concluding that Mandel could be considered a state actor based on any alleged conspiracy

with the other Defendants. “[T]o properly plead an unconstitutional conspiracy, a plaintiff must

assert facts from which a conspiratorial agreement can be inferred.” Great W. Mining & Mineral

Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010). “[A] bare assertion of conspiracy

will not suffice.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Walker’s unsupported

allegation of conspiracy does not render his attorney a state actor for purposes of Section 1983.



                                                   5
          Case 2:19-cv-06108-WB Document 8 Filed 05/15/20 Page 6 of 6




IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss the Complaint with prejudice for failure

to state a claim pursuant to 28 U.S.C. § 1915A(b)(1). Walker will not be permitted to file an

amended complaint because amendment would be futile. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.



May 15, 2020

                                             BY THE COURT:

                                             /S/WENDY BEETLESTONE, J.

                                             _________________________________________
                                             WENDY BEETLESTONE, J.




                                                6
